                                                                   Case 2:19-bk-24804-VZ              Doc 913 Filed 11/17/20 Entered 11/17/20 21:05:29                           Desc
                                                                                                       Main Document    Page 1 of 12


                                                                   1    Richard M. Pachulski (CA Bar No. 90073)
                                                                        Jeffrey W. Dulberg (CA Bar No. 181200)
                                                                   2    Malhar S. Pagay (CA Bar No. 189289)
                                                                        PACHULSKI STANG ZIEHL & JONES LLP
                                                                   3    10100 Santa Monica Blvd., 13th Floor
                                                                        Los Angeles, California 90067
                                                                   4    Telephone: 310/277-6910
                                                                        Facsimile: 310/201-0760
                                                                   5    E-mail: rpachulski@pszjlaw.com
                                                                                jdulberg@pszjlaw.com
                                                                   6            mpagay@pszjlaw.com

                                                                   7    Attorneys for Reorganized Debtor

                                                                   8
                                                                                                       UNITED STATES BANKRUPTCY COURT
                                                                   9
                                                                                                         CENTRAL DISTRICT OF CALIFORNIA
                                                                  10
                                                                                                                  LOS ANGELES DIVISION
                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       In re:                                                      Case No.: 2:19-bk-24804-VZ
                                                                  12
                                                                       YUETING JIA,1
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                               Chapter 11
                                           ATTORNEYS AT LAW




                                                                                                 Reorganized Debtor.
                                                                  14                                                               REORGANIZED DEBTOR’S NOTICE OF
                                                                                                                                   MOTION AND MOTION FOR ORDER TO
                                                                  15                                                               EXTEND TIME TO FILE CLAIM
                                                                                                                                   OBJECTIONS; MEMORANDUM OF POINTS
                                                                  16                                                               AND AUTHORITIES AND DECLARATION
                                                                                                                                   OF YUETING JIA IN SUPPORT THEREOF
                                                                  17
                                                                                                                                   Date: December 8, 2020
                                                                  18                                                               Time: 11:00 a.m.
                                                                                                                                   Place: Courtroom 1368
                                                                  19                                                                      Edward R. Roybal Federal Building
                                                                                                                                          255 East Temple Street
                                                                  20                                                                      Los Angeles, California 90012
                                                                                                                                  Judge: Honorable Vincent P. Zurzolo
                                                                  21

                                                                  22

                                                                  23            PLEASE TAKE NOTICE that, on December 8, 2020, at 11:00 a.m., or as soon thereafter as

                                                                  24    counsel may be heard before the Honorable Vincent P. Zurzolo, United States Bankruptcy Judge,

                                                                  25    Yueting Jia (“YT”, the “Debtor”, or “Reorganized Debtor”, as applicable), the Reorganized Debtor

                                                                  26    in the above-captioned chapter 11 bankruptcy case (the “Chapter 11 Case”), will request entry of an

                                                                  27    order extending the deadline for filing objections to claims (the “Claim Objection Deadline”),

                                                                  28    1
                                                                          The last four digits of the Reorganized Debtor’s federal tax identification number are 8972. The Reorganized Debtor’s
                                                                        mailing address is 91 Marguerite Drive, Rancho Palos Verdes, CA 90275.

                                                                        DOCS_LA:333446.5 46353/003
                                                                   Case 2:19-bk-24804-VZ                Doc 913 Filed 11/17/20 Entered 11/17/20 21:05:29                          Desc
                                                                                                         Main Document    Page 2 of 12


                                                                   1   initially established as December 23, 2020, pursuant to the Third Amended Chapter 11 Plan of

                                                                   2   Reorganization for Yueting Jia (Dated March 17, 2020) [Docket No. 464], as modified by the

                                                                   3   Confirmation Order (the “Plan”)2 for the reasons set forth herein (the “Motion”). The Motion seeks

                                                                   4   an order extending the last day to file objections to claims until April 22, 2021, which is one hundred

                                                                   5   twenty (120) days after the current Claim Objection Deadline established under the Plan.

                                                                   6              Creditors have asserted billions of dollars in purported claims against the Reorganized

                                                                   7   Debtor’s bankruptcy estate. The Reorganized Debtor has been diligently reconciling such claims

                                                                   8   and has already filed a Notice of Undisputed Claims with the Court, as contemplated under the Plan,

                                                                   9   in order to indicate those amounts of creditors’ claims that, to date, he agrees may be utilized for

                                                                  10   purposes of distribution. However, the Reorganized Debtor recognizes that there is a possibility that

                                                                  11   he and his advisors may not complete the claims review process in time to file any needed objections
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   by the current Claim Objection Deadline, particularly in light of his simultaneous work for Faraday
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Future. Consequently and, in an abundance of caution, by this Motion, he is requesting an extension
                                           ATTORNEYS AT LAW




                                                                  14   of the Claim Objection Deadline. The Debtor reserves the right to seek additional extensions of the

                                                                  15   Claim Objection Deadline to the extent necessary and appropriate.

                                                                  16              PLEASE TAKE FURTHER NOTICE that the Motion is based on and supported by this

                                                                  17   Notice of Motion and Motion, the annexed Memorandum of Points and Authorities and Declaration

                                                                  18   of Yueting Jia in support hereof, and the record in this Chapter 11 Case.

                                                                  19              PLEASE TAKE FURTHER NOTICE that Local Bankruptcy Rule 9013-1(f)(1) requires

                                                                  20   that any response to the Motion be in writing, be filed with the Court and served upon counsel for

                                                                  21   the Reorganized Debtor at the address set forth in the upper left-hand corner of the first page hereof

                                                                  22   and the United States Trustee at least fourteen (14) days prior to the hearing regarding the Motion.

                                                                  23   Pursuant to Local Bankruptcy Rule 9013-1(f)(3), the failure to timely file and serve a written

                                                                  24   opposition may be deemed by the Court to be consent to the granting of the relief requested in the

                                                                  25   Motion.

                                                                  26

                                                                  27

                                                                  28
                                                                       2
                                                                           Capitalized terms not otherwise defined herein shall have the same meaning as set forth in the Plan.
                                                                                                                                   2
                                                                       DOCS_LA:333446.5 46353/003
                                                                   Case 2:19-bk-24804-VZ            Doc 913 Filed 11/17/20 Entered 11/17/20 21:05:29               Desc
                                                                                                     Main Document    Page 3 of 12


                                                                   1            WHEREFORE, the Reorganized Debtor respectfully requests that the Court enter an Order

                                                                   2   (i) extending the Claim Objection Deadline until April 22, 2021, subject to the Reorganized Debtor’s

                                                                   3   right to seek further extensions, and (ii) granting the Reorganized Debtor such other and further

                                                                   4   relief as it deems necessary and appropriate.

                                                                   5
                                                                       Dated:     November 17, 2020                    PACHULSKI STANG ZIEHL & JONES LLP
                                                                   6

                                                                   7                                                   By       /s/ Malhar S. Pagay
                                                                                                                                Richard M. Pachulski
                                                                   8                                                            Jeffrey W. Dulberg
                                                                                                                                Malhar S. Pagay
                                                                   9
                                                                                                                                Attorneys for Reorganized Debtor
                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                            3
                                                                       DOCS_LA:333446.5 46353/003
                                                                   Case 2:19-bk-24804-VZ            Doc 913 Filed 11/17/20 Entered 11/17/20 21:05:29                Desc
                                                                                                     Main Document    Page 4 of 12


                                                                   1                           MEMORANDUM OF POINTS AND AUTHORITIES

                                                                   2                                                         I.

                                                                   3                                              JURISDICTION

                                                                   4           This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334. Venue

                                                                   5   of this Case and this Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409. The

                                                                   6   statutory predicates for the relief sought herein are section 105(a) of title 11 of the United States

                                                                   7   Code (the “Bankruptcy Code”) and Rule 9006(b) of the Federal Rules of Bankruptcy Procedure (the

                                                                   8   “Bankruptcy Rules”). Also, pursuant to paragraph U of the Order Granting Motion to Confirm

                                                                   9   Third Amended Chapter 11 Plan of Reorganization for Yueting Jia (Dated March 17, 2020, Docket

                                                                  10   Entry #464) As Modified [Docket No. 810] (the “Confirmation Order”), subject to certain

                                                                  11   exceptions, this Court “retain[ed] exclusive jurisdiction over all matters arising out of, or related to,
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   the Chapter 11 Case and the Plan pursuant to sections 105(a) and 1142 of the Bankruptcy Code,
                                        LOS ANGELES, CALIFORNIA




                                                                  13   including those matters set forth in Article XII of the Plan.” Confirmation Order ¶ U. at 24.
                                           ATTORNEYS AT LAW




                                                                  14   Paragraph XII.(o) of the Plan, in turn, allows this Court to “[i]ssue such orders as may be necessary

                                                                  15   or appropriate to aid in execution of the Plan or to maintain the integrity of the Plan following

                                                                  16   consummation, to the extent authorized by section 1142 of the Bankruptcy Code.” Plan § XII.(o) at

                                                                  17   65.

                                                                  18                                                       II.

                                                                  19                                         STATEMENT OF FACTS

                                                                  20   A.      Commencement of the Chapter 11 Case and the Claims Objection Deadline

                                                                  21           The Debtor commenced this Chapter 11 Case on October 14, 2019. On June 5, 2020, the

                                                                  22   Court entered the Confirmation Order, confirming the Plan. Pursuant to the Plan, distributions to

                                                                  23   creditors, through a Credit Trust, are dependent upon the success of the mobility ecosystem company

                                                                  24   founded by the Debtor, Faraday Future. The Effective Date of the Plan occurred on June 26, 2020

                                                                  25   [Docket No. 825].

                                                                  26           Section 8.1 of the Plan states:

                                                                  27
                                                                                        Any objections to claims shall be served and filed on or before (a) the
                                                                  28                    one-hundred eightieth (180th) day following the later of (i) the
                                                                                                                         4
                                                                       DOCS_LA:333446.5 46353/003
                                                                   Case 2:19-bk-24804-VZ            Doc 913 Filed 11/17/20 Entered 11/17/20 21:05:29              Desc
                                                                                                     Main Document    Page 5 of 12


                                                                   1                    Effective Date and (ii) the date that a proof of claim is filed or
                                                                                        amended or a Claim is otherwise asserted or amended in writing by or
                                                                   2                    on behalf of a holder of such Claim, or (b) such later date as may be
                                                                                        fixed by the Bankruptcy Court.
                                                                   3

                                                                   4   Plan § 8.1 at 41 (emphasis added).

                                                                   5   B.       The Claims Against the Estate

                                                                   6            As set described in the Fourth Amended Disclosure Statement with Respect to Debtor’s Third

                                                                   7   Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy Code [Docket No. 464] (the

                                                                   8   “Disclosure Statement”), the majority of the Reorganized Debtor’s debts stem from his personal

                                                                   9   guarantees for businesses that he operated in the People’s Republic of China. Specifically, the

                                                                  10   claims against YT fall into four general categories: (i) unsecured direct claims against YT, (ii) direct

                                                                  11   claims against YT secured by his assets in the PRC, (iii) claims against YT based on guarantees of
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   unsecured loans to other entities, and (iv) claims against YT based on guarantees of loans to other
                                        LOS ANGELES, CALIFORNIA




                                                                  13   entities secured by such entities’ assets in the PRC.
                                           ATTORNEYS AT LAW




                                                                  14            YT scheduled approximately $1.21 billion in U.S. Secured Claims and China Secured Claims

                                                                  15   and approximately $2.61 billion in Debt Claims. See Schedule D and Schedule E/F [Docket No. 28].

                                                                  16   Based on the Schedules and the filed proofs of claim, over $386 million in China Secured Claims

                                                                  17   and $8.6 billion in Debt Claims have been asserted against YT. See Disclosure Statement § II.B. at

                                                                  18   16-17.

                                                                  19   C.       Notice of Undisputed Amounts

                                                                  20            On September 21, 2020, the Debtor filed his Notice of (I) Undisputed Amounts; and (II)

                                                                  21   Deadline for Claimants to Complete and Submit Compliance Certificate in Order to Receive Trust

                                                                  22   Distribution (the “Notice of Undisputed Amounts”) [Docket No. 898]. Among other information,

                                                                  23   the Notice of Undisputed Amounts identifies fifty-six (56) claim amounts with which the Debtor has

                                                                  24   determined he has no objection.

                                                                  25   D.       The Reorganized Debtor’s Work in Support of Faraday Future

                                                                  26            In addition to the on-going claims review and reconciliation process contemplated under the

                                                                  27   Plan, the Reorganized Debtor also has been focused on assisting Faraday Future with its search for

                                                                  28   the capital necessary to fund its operations through the next stages of product development and

                                                                                                                        5
                                                                       DOCS_LA:333446.5 46353/003
                                                                   Case 2:19-bk-24804-VZ            Doc 913 Filed 11/17/20 Entered 11/17/20 21:05:29               Desc
                                                                                                     Main Document    Page 6 of 12


                                                                   1   manufacturing. The Reorganized Debtor’s efforts in this regard are critical, since Faraday Future’s

                                                                   2   success is integral to generating distributions to creditors through the creditor trust established

                                                                   3   pursuant to the Plan.

                                                                   4                                                      III.

                                                                   5                                          RELIEF REQUESTED

                                                                   6           By this Motion, the Reorganized Debtor seeks to extend the deadline to object to claims

                                                                   7   established under the Plan. The existing Claim Objection Deadline expires on December 23, 2020.

                                                                   8   The Reorganized Debtor seeks to extend the Claim Objection Deadline by an additional one hundred

                                                                   9   twenty (120) days, i.e.,until April 22, 2021.

                                                                  10           Section 8.1 of the Plan expressly permits the Court to establish a Claims Objection Deadline

                                                                  11   later than 180 days after the Effective Date of the Plan. Bankruptcy Rule 9006(b) provides that the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Court may “for cause shown at any time in its discretion” extend a deadline “if the request therefore
                                        LOS ANGELES, CALIFORNIA




                                                                  13   is made before the expiration” of such deadline. Fed. R. Bankr. P. 9006(b)(1). Additionally, the
                                           ATTORNEYS AT LAW




                                                                  14   Court has the inherent power “to control the disposition of the causes on its docket with economy of

                                                                  15   time and effort for itself, for counsel, and for litigants.” Louis Vuitton Malletier S.A. v. LY USA,

                                                                  16   Inc., 676 F.3d 83, 96-97 (2d Cir. 2012) (quoting Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)).

                                                                  17   Finally, section 105(a) of the Bankruptcy Code grants bankruptcy courts broad authority and

                                                                  18   discretion to take such actions and implement such procedures as are necessary to enforce the

                                                                  19   provisions of the Bankruptcy Code and/or its orders, including the enlargement of prescribed time

                                                                  20   periods and deadlines. 11 U.S.C. § 105(a).

                                                                  21           The authority to extend the Claims Objection Bar Date is contemplated under the Plan and

                                                                  22   consistent with the Court’s broad authority under sections 1142(b) and 105(a) of the Bankruptcy

                                                                  23   Code to issue orders necessary for the consummation of the Plan or to carry out the provisions of the

                                                                  24   Bankruptcy Code. See Adelphia Bus. Solutions, Inc. v. Abnos, 482 F.3d 602, 609 (2d Cir. 2007)

                                                                  25   (“Section 105(a) grants broad equitable power to the bankruptcy courts to carry out the provisions of

                                                                  26   the Bankruptcy Code so long as that power is exercised within the confines of the Bankruptcy

                                                                  27   Code.”); In re Oversight & Control Comm’n of Avanzit, S.A., 385 B.R. 525, 535 (Bankr. S.D.N.Y.

                                                                  28   2008) (“The bankruptcy court retains jurisdiction under 11 U.S.C. § 1142(b) . . . and it has

                                                                                                                         6
                                                                       DOCS_LA:333446.5 46353/003
                                                                   Case 2:19-bk-24804-VZ            Doc 913 Filed 11/17/20 Entered 11/17/20 21:05:29                Desc
                                                                                                     Main Document    Page 7 of 12


                                                                   1   ‘continuing responsibilities to satisfy itself that the [p]lan is being properly implemented.’”) (internal

                                                                   2   citations omitted).

                                                                   3            Courts should be liberal in granting extensions of time sought before the period to act has

                                                                   4   elapsed, as long as the moving party has not been guilty of negligence or bad faith and the privilege

                                                                   5   of extension has not been abused. 10 Lawrence P. King, Collier on Bankruptcy 9006.06[2] (15th ed.

                                                                   6   rev. 2007). As the current Claims Objection Deadline does not expire until December 23, 2020, this

                                                                   7   Motion is timely filed within the meaning of Bankruptcy Rule 9006(b). Further, this Motion is filed

                                                                   8   in good faith: although the Reorganized Debtor and his advisors have been diligent in their efforts to

                                                                   9   finalize their review of claims prior to the expiration of the Claim Objection Deadline, the

                                                                  10   Reorganized Debtor’s attention to other matters integral to consummation of the Plan, such as

                                                                  11   Faraday Future’s operations and fundraising, may leave him with insufficient opportunity to timely
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   complete the claims reconciliation process, necessitating the extension requested in this Motion.
                                        LOS ANGELES, CALIFORNIA




                                                                  13   The Reorganized Debtor believes that it would be prudent for him to continue to have the ability to
                                           ATTORNEYS AT LAW




                                                                  14   object to claims, if necessary, once the claims review process is completed, in order to limit the

                                                                  15   claims pool to allowed, undisputed claims.

                                                                  16                                                       IV.

                                                                  17                                               CONCLUSION

                                                                  18            WHEREFORE, the Reorganized Debtor respectfully requests that the Court enter an order

                                                                  19   (a) extending the Claim Objection Deadline to April 22, 2021, with the right to request a further

                                                                  20   extension of the Claim Objection Deadline upon further motion and showing of good cause, and

                                                                  21   (b) granting the Reorganized Debtor such other and further relief as the Court deems appropriate.

                                                                  22

                                                                  23   Dated:     November 17, 2020                   PACHULSKI STANG ZIEHL & JONES LLP
                                                                  24
                                                                                                                      By         /s/ Malhar S. Pagay
                                                                  25                                                             Richard M. Pachulski
                                                                                                                                 Jeffrey W. Dulberg
                                                                  26                                                             Malhar S. Pagay
                                                                  27                                                             Attorneys for Reorganized Debtor
                                                                  28

                                                                                                                           7
                                                                       DOCS_LA:333446.5 46353/003
                                                                   Case 2:19-bk-24804-VZ            Doc 913 Filed 11/17/20 Entered 11/17/20 21:05:29            Desc
                                                                                                     Main Document    Page 8 of 12


                                                                   1                                    DECLARATION OF YUETING JIA

                                                                   2           I, Yueting Jia, declare as follows:
                                                                   3           1.       I am the reorganized debtor herein (the “Debtor”).
                                                                   4           2.       This Declaration is submitted in support of the Reorganized Debtor’s Notice of
                                                                   5   Motion and Motion for Order to Extend Time to File Claim Objections (the “Motion”). Capitalized
                                                                   6   terms utilized but not defined herein shall have the same meanings as set forth in the Motion.
                                                                   7           3.       Except as otherwise indicated, all statements in this Declaration are based upon my
                                                                   8   personal knowledge, my review of books and records, relevant documents and other information
                                                                   9   prepared or collected by my employees, advisors and representatives, or my opinion based on my
                                                                  10   experience. In making my statements based on my review of books and records, relevant documents
                                                                  11   and other information prepared or collected by my professionals, advisors and employees, I have
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   relied upon these professionals, advisors and employees accurately recoding, preparing or collecting
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                       such documentation and other information.
                                                                  14           4.       I am not fluent in English. Accordingly, in the ordinary course of my business and
                                                                  15   personal affairs that require me to communicate in English either orally or in writing, I employ
                                                                  16   interpreters/translators who are fluent in both English and Chinese.             I am utilizing such
                                                                  17   interpreters/translators in connection with matters that arise in connection with my Chapter 11 Case
                                                                  18   and intend to continue to do so. I have reviewed the Motion, as necessary, with the assistance of
                                                                  19   such interpreters/translators.
                                                                  20           5.       The majority of my debts stem from personal guarantees for businesses that I
                                                                  21   operated in the People’s Republic of China (the “PRC”). Specifically, the claims against me fall into
                                                                  22   four general categories: (a) unsecured direct claims, (b) direct claims secured by my assets in the
                                                                  23   PRC, (c) claims based on guarantees of unsecured loans to other entities, and (d) claims based on
                                                                  24   guarantees of loans to other entities secured by such entities’ assets in the PRC.
                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                        8
                                                                       DOCS_LA:333446.5 46353/003
                                                                   Case 2:19-bk-24804-VZ            Doc 913 Filed 11/17/20 Entered 11/17/20 21:05:29          Desc
                                                                                                     Main Document    Page 9 of 12


                                                                   1           6.       I scheduled approximately $1.21 billion in U.S. Secured Claims and China Secured

                                                                   2   Claims and approximately $2.61 billion in Debt Claims. Based on the Schedules and the filed proofs

                                                                   3   of claim, over $386 million in China Secured Claims and $8.6 billion in Debt Claims have been

                                                                   4   asserted against me.

                                                                   5           7.       On September 21, 2020, I filed the Notice of Undisputed Amounts, identifying fifty-

                                                                   6   six (56) claim amounts to which I have no objection.

                                                                   7

                                                                   8

                                                                   9                                        [Page intentionally left blank]

                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                        9
                                                                       DOCS_LA:333446.5 46353/003
                                                                   Case 2:19-bk-24804-VZ            Doc 913 Filed 11/17/20 Entered 11/17/20 21:05:29              Desc
                                                                                                     Main Document    Page 10 of 12


                                                                   1           8.       In addition to the on-going claims review and reconciliation process contemplated

                                                                   2   under the Plan, I have been focused on assisting Faraday Future with its search for the capital

                                                                   3   necessary to fund its operations through the next stages of product development and manufacturing.

                                                                   4   My efforts in this regard are critical, since Faraday Future’s success is integral to generating

                                                                   5   distributions to creditors through the creditor trust established pursuant to the Plan.

                                                                   6           9.       I therefore seek to extend the deadline to object to claims established under the Plan.

                                                                   7   The existing Claim Objection Deadline expires on December 23, 2020. I am seeking to extend the

                                                                   8   Claim Objection Deadline by an additional one hundred twenty (120) days, until April 22, 2021.

                                                                   9

                                                                  10           I declare, pursuant to 28 U.S.C. § 1746, under penalty of perjury, that the foregoing is true

                                                                  11   and correct to the best of my information, knowledge and belief.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           .
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                        Rancho Palos Verdes California.
                                                                               Executed this 17th day of November, 2020 at __________________,
                                           ATTORNEYS AT LAW




                                                                  14
                                                                                                                      _______________________________
                                                                  15                                                  Yueting Jia
                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                        10
                                                                       DOCS_LA:333446.5 46353/003
            Case 2:19-bk-24804-VZ                 Doc 913 Filed 11/17/20 Entered 11/17/20 21:05:29                                       Desc
                                                   Main Document    Page 11 of 12

                                          PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                           10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

 A true and correct copy of the foregoing document entitled (specify): REORGANIZED DEBTOR’S NOTICE OF
 MOTION AND MOTION FOR ORDER TO EXTEND TIME TO FILE CLAIM OBJECTIONS;
 MEMORANDUM OF POINTS AND AUTHORITIES AND DECLARATION OF YUETING JIA IN
 SUPPORT THEREOF will be served or was served (a) on the judge in chambers in the form and manner required by
 LBR 5005-2(d); and (b) in the manner stated below:

 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 November 17, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
 the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
 below:


                                                                                          Service information continued on attached page

 2. SERVED BY UNITED STATES MAIL:
 On (date) November 17, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy
 case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
 class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
 will be completed no later than 24 hours after the document is filed.


                VIA U.S. MAIL
                United States Bankruptcy Court
                Central District of California
                Attn: Hon. Vincent Zurzolo
                Edward R. Roybal Federal Bldg./Courthouse
                255 East Temple Street, Suite 1360
                Los Angeles, CA 90012

                                                                                          Service information continued on attached page

 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
 each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) November 17, 2020 I served the
 following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
 service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
 personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 November 17, 2020                    Rolanda Mori                                            /s/ Rolanda Mori
 Date                         Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:327335.2 46353/002
        Case 2:19-bk-24804-VZ                Doc 913 Filed 11/17/20 Entered 11/17/20 21:05:29                                       Desc
                                              Main Document    Page 12 of 12


SERVICE INFORMATION FOR CASE NO. 2:19-bk-24804-VZ
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

        Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com;ccripe@polsinelli.com;ladocketing@polsinelli.com
        Jerrold L Bregman ecf@bg.law, jbregman@bg.law
        Maria Cho MCho@RobinsKaplan.com
        Jeffrey W Dulberg jdulberg@pszjlaw.com
        Lei Lei Wang Ekvall lekvall@swelawfirm.com,
         lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
        Stephen D Finestone sfinestone@fhlawllp.com
        Richard H Golubow rgolubow@wghlawyers.com, jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
        Jared T. Green , spappa@svglaw.com
        Robbin L. Itkin ritkin@sklarkirsh.com, cbullock@sklarkirsh.com
        Mette H Kurth mkurth@foxrothschild.com, mette-kurth-7580@ecf.pacerpro.com
        Dare Law dare.law@usdoj.gov
        Ben H Logan blogan@omm.com
        Robert S Marticello Rmarticello@swelawfirm.com,
         gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
        David W. Meadows david@davidwmeadowslaw.com
        Kevin Meek kmeek@robinskaplan.com, kevinmeek32@gmail.com;kmeek@ecf.inforuptcy.com
        John A Moe john.moe@dentons.com, glenda.spratt@dentons.com;derry.kalve@dentons.com
        Byron Z Moldo bmoldo@ecjlaw.com, amatsuoka@ecjlaw.com
        Kelly L Morrison kelly.l.morrison@usdoj.gov
        Matthew J Olson olson.matt@dorsey.com, stell.laura@dorsey.com
        Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
        Diana M Perez , diana-perez-7352@ecf.pacerpro.com
        Christopher E Prince cprince@lesnickprince.com,
         jmack@lesnickprince.com;cprince@ecf.courtdrive.com;hbaig@lesnickprince.com
        Victor A Sahn vsahn@sulmeyerlaw.com,
         pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@ecf
         .inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
        Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
        Benjamin Taylor btaylor@taylorlawfirmpc.com
        Helena Tseregounis helena.tseregounis@lw.com
        United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
        Ryan A Witthans rwitthans@fhlawllp.com
        Felix T Woo fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
        Claire K Wu ckwu@sulmeyerlaw.com,
         mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
        Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
        David B Zolkin dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com




    This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                            F 9013-3.1.PROOF.SERVICE
DOCS_LA:327335.2 46353/002
